                                                                                   21st Floor
                                                                                   1251 Avenue of the Americas
                                                                                   New York, NY 10020-1104

                                                                                   Michael Goettig
                                                                                   (212) 603-6498 tel
                                                                                   (212) 379-5202 fax

                                                                                   michaelgoettig@dwt.com




                                                   December 30, 2019
                                                   Plaintiff Holmes is directed to respond to Defendant's
VIA CM/ECF FILING                                  letter by January 8, 2020 at 5:00 PM.

Hon. Edgardo Ramos
Thurgood Marshall U.S. Courthouse
40 Foley Square, Courtroom 619
New York, NY 10007                                                                                 12/30/2019
                                                                                                      PART I
Re:      Holmes v. Amazon.com, Inc., et al., No. 17-cv-4557/ No. 19-cv-1628

Your Honor:

        This firm represents Amazon,1 one of the defendants in the above referenced actions. I
write to respectfully request that Amazon’s pending motion in Holmes II for an award of fees
pursuant to Rule 68 of the Federal Rules of Civil Procedure be amended to include the fees that
Amazon incurred in connection with Holmes I as well.

       As the Court is aware, the Second Circuit Court of Appeals recently entered an order
affirming the Court’s July 23, 2018 Opinion and Order in Holmes I. Holmes I Docket Doc. No.
127; Holmes II Docket Doc. No. 112-1. In relevant part, the Second Circuit “remand[ed] the
case to give Amazon the opportunity to move in the district court for an assessment of costs
pursuant to Rule 68(d)” of the Federal Rules of Civil Procedure.

         On April 11, 2019, Holmes II was referred to Your Honor upon a finding that it was
related to Holmes I. See Holmes II Docket Doc. No. 36. Amazon has already sought an award
of fees pursuant to Rule 68 in Holmes II. See Holmes II Docket Doc. No. 74, at 11. Rather than
file, in sum and substance, a motion in Holmes I identical to that already before the Court in
Holmes II, Amazon respectfully requests in the interest of judicial economy that Amazon’s
request for an award of fees be amended to include the fees incurred after December 29, 2017,
the date upon which Holmes rejected Amazon’s offer of judgment. Holmes I Docket Doc. No.
93-2.




1
 Capitalized terms not defined herein have the meanings assigned to them in Amazon’s June 3, 2019 memorandum
of law in support of its motion to dismiss the complaint in Holmes II (Holmes II Docket Doc. No. 74, the “Amazon
MOL”).
4842-2452-7791v.1 0051461-001311
Hon. Edgardo Ramos
December 30, 2019
Page 2


         I thank the Court for its consideration of this submission.



                                               Respectfully submitted,

                                               Davis Wright Tremaine LLP

                                               /s/

                                               Michael Goettig
cc:      All parties (via ECF)




                  December 30, 2019




4842-2452-7791v.1 0051461-001311
